Title: From George Washington to John Robinson, 5 December 1755
From: Washington, George
To: Robinson, John



[Alexandria, 5 December 1755]
To John Robinson Esquire, Speaker.

The Bearer, Captain John Mercer, having leave to go down and Settle his accompts with the Committee; is ordered to call upon you for the balance of the ten thousand pounds, which I believe we shall want before another opportunity may offer; this being the time when our Demands for money are greatest. When I left Williamsburgh, I intended to proceed to Winchester; but meeting with Letters at Fredericksburgh, informing me that peace prevailed above, and that nothing was immediately wanted but Salt; I came up here to engage what I could, and to

wait the arrival of some Recruits at this place; and a vessel with sundry Arms, &c. for the Troops. This Vessel left Williamsburgh two days after I did, and is not yet arrived: neither is the Express returned, which the Governor sent to General Shirley for Commissions for the Field Officers of our Regiment: which gives me much concern; fearing that this delay is ominous. In that case, I shall not know how to act; it will be useless for me to go to a place where I am to be commanded and directed by another, who can have no other pretence, than that of having a Commission from the King.
We shall suffer very greatly in a little time, for want of Clothing for the Soldiers; and none can be had here, nor, in short, I believe in the Country. Those which Carlyle and Dalton contracted to furnish, we are disappointed in; and they say, they have searched all the Stores in Maryland, as well as this part of Virginia, and none are able to furnish Clothes. We have sustained inconceivable losses by the Commissaries delays: many of the Carolina Beeves are dead, through poverty and bad management; and the chief of them are too poor to slaughter. Pray make my Compliments to my Friends below; and believe me &c.

G:W.


P:S. The Committee, I believe, have not yet fixed the pay of the Lieutenant Colonel and Major. Pray propose it, and let me know their Resolves.
    

Alexandria December 5th 1755.

